Citation Nr: 0113759	
Decision Date: 05/16/01    Archive Date: 05/23/01

DOCKET NO.  00-21 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss 
disability, right ear.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a compensable rating for hearing loss 
disability, left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to May 1967.  
Thereafter, he had extensive service in the Air Force Reserve 
(Reserve).

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision rendered in February 2000 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The issue of entitlement to a compensable rating for hearing 
loss disability of the left ear is the subject of a remand at 
the end of this decision.


FINDINGS OF FACT

1.  The veteran's sensorineural hearing loss (SNHL) in his 
right ear is the result of noise exposure he sustained as an 
aircraft mechanic in service.

2.  There is a cause and effect relationship between the 
veteran's service-connected bilateral SNHL and subsequent 
development of tinnitus. 


CONCLUSIONS OF LAW

1.  An SNHL, right ear, is the result of disease or injury 
incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.102, 3.303, 3.385 (2000).

2.  Tinnitus is proximately due to or the result of service-
connected disability.  38 C.F.R. § 3.310(a) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hearing Loss Disability, Right Ear

The veteran seeks entitlement to service connection for 
hearing loss disability in his right ear.  Service connection 
connotes many factors, but basically, it means that the 
facts, shown by the evidence, establish that a particular 
disease or injury resulting in disability was incurred 
coincident with active military, naval, or air service, or, 
if preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Continuity 
of symptomatology is required where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may legitimately be questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  Even 
if the disease at issue is initially diagnosed after the 
veteran's discharge from service, service connection may 
still be granted, when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. 3.385.  As 
noted above, however, this does not mean that during service, 
the veteran had to have demonstrated such findings.  Rather, 
it means that the veteran must currently demonstrate hearing 
loss disability within VA parameters.  Then, it must be 
determined whether there is medically sound basis to 
attribute the post-service findings to events in service, or 
whether they are more properly attributable to intercurrent 
causes.  See Hensley v. Brown, 5 Vet. App. 155 (1993). 

In this case, the evidence shows that when he entered 
service, the veteran's hearing in his right ear was within 
normal limits for VA purposes.  An audiological evaluation, 
performed in conjunction with the examination revealed the 
following pure tone thresholds, in decibels, at the indicated 
hertz (NOTE:  Prior to 1967, audiometric results were 
reported in ASA standards.  Those are the figures on the left 
of each column and are not in parentheses.  In 1967, those 
figures were converted to ISO standards which are in use 
today.  They are represented by the figures in parentheses.): 




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
5 (10)
No 
Report 
(NR)
20 (25)

Speech audiometry was not performed at that time, nor was it 
performed during any of the audiometric tests taken by the 
veteran during active duty or during his extensive service in 
the Reserve.

The veteran's service medical records are negative for any 
evidence of hearing loss disability in the right ear.

During the veteran's service separation examination in April 
1967, an audiological evaluation revealed the following pure 
tone thresholds, in decibels, at the indicated hertz:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
0
20
35

Following active duty, the veteran enlisted in the Reserve.  
Audiometric studies performed in conjunction with his 
December 1970 entrance examination revealed the noted pure 
tone thresholds:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
30
30

During March 1972 periodic examination in the Reserve, the 
veteran demonstrated the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
30
25

Clearly, the foregoing findings do not show hearing loss 
disability in the right ear under 38 C.F.R. § 3.385.  Such 
disability was not clinically confirmed until April 1973, 
when audiometric testing in the Reserve revealed pure tone 
threshold greater than 40 at 3000 and 4000 hertz:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
55
75

Thereafter, numerous audiometric studies in the Reserve 
repeatedly showed that the veteran had a pure tone thresholds 
of 40 decibels or higher at 3000 and 4000 hertz.  During 
audiometric studies in the Reserve in March 1989 and January 
1993, he also demonstrated pure tone thresholds of at least 
40 decibels at 2000 hertz.  The latest audiometric studies, 
which were performed by the VA in November 1999, confirmed 
such findings, and the diagnosis was bilateral SNHL.

Although the foregoing evidence does not show hearing loss 
disability in the right ear until several years after the 
veteran's discharge from active duty, the record does show 
that the veteran had significant noise exposure on active 
duty in his capacity as an aircraft mechanic.  Moreover, the 
audiometric test results from the time of his service 
entrance examination in 1963 through his early years in the 
Reserve reflect an upward shift in pure tone thresholds.  
There is no evidence that such a shift or the ultimate 
diagnosis of bilateral SNHL was due to intercurrent causes.  
Indeed, the most recent examiner concluded that such 
disability was due to noise exposure in the military.  At the 
very least, the evidence is in equipoise; that is, there is 
an approximate balance of evidence both for and against the 
veteran's claim.  In such situations, all reasonable doubt is 
resolved in favor of the veteran.  38 C.F.R. § 3.102.  
Accordingly, the claim of entitlement to service connection 
for right ear hearing disability is granted.

II.  Tinnitus

The veteran's tinnitus was not clinically reported until the 
VA examination in November 1999; however, the examiner stated 
that it was more likely than not related to the veteran's 
service-connected bilateral SNHL.  There is no evidence to 
the contrary; and, therefore, service connection for 
bilateral tinnitus is warranted on a secondary basis.  
38 C.F.R. § 3.310(a). 


ORDER

Entitlement to service connection SNHL, right ear, is 
granted.

Entitlement to service connection for bilateral tinnitus is 
granted.


REMAND

In light of the foregoing decision, the RO will now be 
required to rate the veteran's bilateral hearing loss 
disability and tinnitus.  38 C.F.R. § 4.85 (2000).  The issue 
of an increased rating for left ear hearing disability will 
be effectively subsumed by the rating for bilateral hearing 
loss disability.  It would be premature for the Board to rate 
the veteran's bilateral hearing loss disability or tinnitus 
prior to the RO, as such action could result in prejudice to 
the veteran's claim.  Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

The RO's ratings for bilateral hearing loss disability and 
tinnitus will constitute the initial rating awards for each 
of those disorders.  As such, a practice known as "staged" 
ratings may apply.  That is, from the effective date of 
service connection, separate ratings can be assigned for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  That law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  That law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  That 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

In light of the foregoing, further development of the record 
is warranted.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  In particular, the RO should request 
that the veteran provide the names, 
addresses, and approximate dates of 
treatment or examination, for all health 
care providers who may possess additional 
records relevant to the veteran's ratings 
for bilateral hearing loss disability and 
tinnitus.  After obtaining any necessary 
authorization, the RO should request 
copies of all indicated records not 
currently on file directly from the 
providers.  The RO should also request 
that the veteran provide any additional 
relevant medical records he may possess.  
Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.

3.  When the foregoing actions have been 
completed, the RO should schedule the 
veteran for an ear examination to 
determine the extent of the veteran's 
bilateral hearing loss disability and 
tinnitus.  All indicated tests and 
studies should be performed, including, 
but not limited to, audiometric testing.  
Any indicated consultations should also 
be scheduled.  The claims folder must be 
made available to the examiner for 
review.  The examiner must set forth the 
rationale for any opinions.

4.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
assign ratings for the veteran's 
bilateral hearing loss disability and 
tinnitus.  In so doing, the RO must take 
care to consider the possibility of 
"staged ratings".  Fenderson.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case on all 
issues remaining in appellate status and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  It must be 
emphasized, however, that the veteran has the right to submit 
any additional evidence and/or argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369, 372-373 (1999).



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

